                                             USDC SONY
                                             DOCUMENT
                                             ELECTRONlCALL Y FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SARA KIM et al.,

                        Plaintiffs,           19cv8911 (JGK)

              - against -                     ORDER

STEPHEN CHOI et al.,

                        Defendants.

JOHN G. KOELTL, District Judge:

     The parties consented to trial before the Magistrate Judge.

The time for the defendants to move for judgment on the

pleadings is extended to January 17, 2020. Discovery is stayed

pending further action.by the Magistrate Judge.

SO ORDERED.

Dated:    New York, New York
          December 16, 2019

                                      United States District Judge
